Case 1:16-cv-00153-WCB Document 509 Filed 05/27/20 Page 1 of 7 PageID #: 18029




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

TC TECHNOLOGY LLC,                                 )
                                                   )
                           Plaintiff,              )
                                                   )
               v.                                  )    C.A. No. 16-153 (WCB)
                                                   )
SPRINT CORPORATION and SPRINT                      )
SPECTRUM, L.P.,                                    )
                                                   )
                           Defendants.             )

                                      MOTION AND ORDER
                                  FOR ADMISSION PRO HAC VICE

                    Pursuant to Local Rule 83.5 and the attached certifications, counsel moves the

admission pro hac vice of Josh A. Krevitt, Brian Rosenthal and Stuart M. Rosenberg of GIBSON,

DUNN & CRUTCHER LLP to represent defendants Sprint Corporation and Sprint Spectrum, L.P. in

this matter.

                                                       POLSINELLI PC

                                                       /s/ Stephen J. Kraftschik
                                                       Stephen J. Kraftschik (#5623)
                                                       Christina B. Vavala (#6135)
                                                       222 Delaware Avenue, Suite 1101
                                                       Wilmington, DE 19801
                                                       (302) 252-0920
                                                       skraftschik@polsinelli.com
                                                       cvavala@polsinelli.com

                                                       Attorneys for Defendants Sprint
                                                       Corporation and Sprint Spectrum, L.P.

May 7, 2020
Case 1:16-cv-00153-WCB Document 509 Filed 05/27/20 Page 2 of 7 PageID #: 18030




                               ORDER GRANTING MOTION


              IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice of

Josh A. Krevitt, Brian Rosenthal and Stuart M. Rosenberg is granted.


       SIGNED this 27th day of May, 2020.




                                            WILLIAM C. BRYSON
                                            UNITED STATES CIRCUIT JUDGE




                                               2
Case 1:16-cv-00153-WCB Document 509 Filed 05/27/20 Page 3 of 7 PageID #: 18031




         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE


       Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am

admitted, practicing and in good standing as a member of the Bar of the States of California and

of New York and pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction of this Court

for any alleged misconduct which occurs in the preparation or course of this action. I also certify

that I am generally familiar with this Court’s Local Rules. In accordance with Standing Order for

District Court Fund effective 9/1/2016, I further certify that the annual fee of $25.00 has been

paid   to the Clerk of Court, or, if not paid previously, the fee payment will be submitted X to the

Clerk’s Office upon the filing of this motion.



Date: May 7, 2020                                    /s/ Josh A. Krevitt
                                                     Josh A. Krevitt
                                                     GIBSON, DUNN & CRUTCHER LLP
                                                     200 Park Avenue
                                                     New York, NY 10166
                                                     (212) 351-4000
                                                     jkrevitt@gibsondunn.com
Case 1:16-cv-00153-WCB Document 509 Filed 05/27/20 Page 4 of 7 PageID #: 18032




         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE


       Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am

admitted, practicing and in good standing as a member of the Bar of the State of New York and of

the District of Columbia and pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction of

this Court for any alleged misconduct which occurs in the preparation or course of this action. I

also certify that I am generally familiar with this Court’s Local Rules. In accordance with Standing

Order for District Court Fund effective 9/1/2016, I further certify that the annual fee of $25.00 has

been paid   to the Clerk of Court, or, if not paid previously, the fee payment will be submitted X

to the Clerk’s Office upon the filing of this motion.



Date: May 7, 2020                                       /s/ Brian Rosenthal
                                                        Brian Rosenthal
                                                        GIBSON, DUNN & CRUTCHER LLP
                                                        200 Park Avenue
                                                        New York, NY 10166
                                                        (212) 351-4000
                                                        brosenthal@gibsondunn.com
Case 1:16-cv-00153-WCB Document 509 Filed 05/27/20 Page 5 of 7 PageID #: 18033




         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE


       Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am

admitted, practicing and in good standing as a member of the Bar of the State of California and

pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction of this Court for any alleged

misconduct which occurs in the preparation or course of this action. I also certify that I am

generally familiar with this Court’s Local Rules. In accordance with Standing Order for District

Court Fund effective 9/1/2016, I further certify that the annual fee of $25.00 has been paid to the

Clerk of Court, or, if not paid previously, the fee payment will be submitted X to the Clerk’s Office

upon the filing of this motion.



Date: May 7, 2020                                     /s/ Stuart M. Rosenberg
                                                      Stuart M. Rosenberg
                                                      GIBSON, DUNN & CRUTCHER LLP
                                                      1881 Page Mill Road
                                                      Palo Alto, CA 94304
                                                      (650) 849-5300
                                                      srosenberg@gibsondunn.com
Case 1:16-cv-00153-WCB Document 509 Filed 05/27/20 Page 6 of 7 PageID #: 18034




                                CERTIFICATE OF SERVICE

       I hereby certify that on May 7, 2020, I caused the foregoing to be electronically filed with

the Clerk of the Court using CM/ECF, which will send notification of such filing to all registered

participants.

       I further certify that I caused copies of the foregoing document to be served on May 7,

2020, upon the following in the manner indicated:

Kelly E. Farnan                                                        VIA ELECTRONIC MAIL
Katharine L. Mowrey
RICHARDS, LAYTON & FINGER, P.A.
One Rodney Square
920 N. King Street
Wilmington, DE 19801
Attorneys for Plaintiff

Lawrence J. Gotts                                                      VIA ELECTRONIC MAIL
LATHAM & WATKINS LLP
555 Eleventh Street, NW Suite 1000
Washington, D.C. 20004
Attorneys for Plaintiff

Gabriel S. Gross                                                       VIA ELECTRONIC MAIL
LATHAM & WATKINS LLP
140 Scott Drive
Menlo Park, CA 94025
Attorneys for Plaintiff

Kent A. Yalowitz                                                       VIA ELECTRONIC MAIL
David S. Benyacar
Daniel L. Reisner
Maxwell C. Preston
Michael J. Block
David Russell
ARNOLD & PORTER KAYE SCHOLER LLP
250 West 55th Street
New York, NY 10019
Attorneys for Plaintiff
Case 1:16-cv-00153-WCB Document 509 Filed 05/27/20 Page 7 of 7 PageID #: 18035




Stephanie Solomon                                             VIA ELECTRONIC MAIL
QUINN EMANUEL URQUHART & SULLIVAN, LLP
51 Madison Avenue, 22nd Floor
New York, NY 10010
Attorneys for Plaintiff


                                             /s/ Stephen J. Kraftschik

                                             Stephen J. Kraftschik (#5623)




                                         2
